ORDER

PER CURIAM.
On September 15, 1992, movant, Carl Mitchell, was delivered to the Missouri Department of Corrections to serve a six-year sentence as a prior drug offender under § 195.285 RSMo Cum.Supp.1990 on the charge of possession of a controlled substance, § 195.202 RSMo Cum.Supp.1990. On December 15, 1993, fifteen months after delivery to the Department of Corrections, he filed a Rule 24.035 motion for post conviction relief.
The motion court held a hearing and denied relief. Rule 24.035(b) allows ninety days after delivery to the custody of the Department of Corrections to file a motion for post conviction relief. “The time limitations contained in Rules 24.035 and 29.15 are valid and mandatory.” Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). Dismissal of the motion was mandatory. An extended opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).